  Case 3:20-cv-00855-O-BK Document 8 Filed 05/14/20                Page 1 of 1 PageID 34



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 USANI ONUN EWAH,                              §
                                               §
         Petitioner,                           §
                                               §
 v.                                            §    Civil Action No. 3:20-cv-00855-O-BK
                                               §
 UNITED STATES OF AMERICA,                     §
                                               §
         Respondent.                           §

      ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case (ECF No. 7), issued on April 21, 2020. No objections were filed, and the Magistrate

Judge’s Recommendation is ripe for review. The District Judge reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the undersigned District Judge

believes that the Findings and Conclusions of the Magistrate Judge are correct, and they are

accepted as the Findings and Conclusions of the Court.

        Accordingly, it is ORDERED, ADJUDGED, and DECREED that the petition for writ

of habeas corpus under 28 U.S.C. § 2241 is DISMISSED WITHOUT PREJUDICE for want of

jurisdiction.

        SO ORDERED on this 14th day of May, 2020.


                                                _____________________________________
                                                Reed O’Connor
                                                UNITED STATES DISTRICT JUDGE




                                               1
